Per Cwriam':

The plaintiff testified that before the second note for $800 was given she apprised the defendant of the contract with Rogers which tainted -the consideration for the note. The plaintiff’s testimony was ample to show duress. The .jury evidently believed her story and followed -instruction No. 5, which correctly stated the law. In other respects the jury were properly instructed.
The defendant was not prejudiced by any of the rulings regarding the admission of testimony. Of the instructions requested, No. 3 was palpably bad. It is not necessary to constitute duress that fear o'f death, 'or bodily harm or imprisonment be engendered. The rights of the defendant as a bona fide holder, if he were such, were well protected 'by the instructions given. No. '2 was immaterial ‘because the plaintiff did move promptly, and No. 4 is ho longer of consequence, Since the general verdict included a finding that the defendant participated in the duress.
The verdict is well 'supported by the evidence, 'and the judgment is affirmed.